FILED
                           NOT FOR PUBLICATION                              NOV 07 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ROBERT THOMSON,                                  No.   12-56236

              Plaintiff-Appellant,               D.C. No. 2:11-cv-06154-SJO-JC

 v.
                                                 MEMORANDUM*
LOS ANGELES COUNTY SHERIFFS
DEPARTMENT,

              Defendant-Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                           Submitted October 25, 2016**

Before:      LEAVY, SILVERMAN, and GRABER, Circuit Judges.

      Robert Thomson appeals from the district court’s summary judgment in his

42 U.S.C. § 1983 action alleging a violation of his Second Amendment rights.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Peruta v.

County of San Diego, 824 F.3d 919, 925 (9th Cir. 2016) (en banc), and we affirm.

       In Peruta v. San Diego, this court held that a member of the general public

does not have a right under the Second Amendment to carry a concealed firearm in

public, and that a state may impose restrictions, including a showing of good cause,

on concealed carry. Id at 939. The San Diego and Yolo County Sheriff’s

Department policies interpreting the California statutory good cause requirement at

issue in Peruta therefore survived a Second Amendment challenge. See id. For

the same reasons the Los Angeles County Sheriff’s Department’s policies

interpreting the California statutory good cause requirement do not violate the

Second Amendment.

      AFFIRMED.




                                          2                                   12-56236